Citation Nr: 0935090	
Decision Date: 09/18/09    Archive Date: 09/23/09	

DOCKET NO.  06-25 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the VARO in Waco, Texas, that denied entitlement to the 
benefits sought.


FINDING OF FACT

Hepatitis C was not manifested during service and is not 
related to the Veteran's active service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) enhances 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102,  
3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim.  These are:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  By letter dated in May 2005, the Veteran was 
informed how he could help VA obtain evidence and how VA 
would help him substantiate his claim.  He was told the 
evidence had to support his claim and he was told that he was 
going to be scheduled for an examination.  By letter dated in 
July 2007, in a letter regarding an unrelated claim, he was 
informed how VA determines an effective date once the benefit 
has been granted and how VA determines the disability rating 
to be assigned.  While the information pertaining to 
effective dates and separate ratings was not provided in a 
separate letter pertaining to the claim for service 
connection for hepatitis C, that error is essentially 
harmless, especially in light of the denial action.  The 
Board notes that the burden of proving harmful error must 
rest with the party raising the issue, and determinations on 
the issue of harmless error should be made on a case-by-case 
basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The 
Board finds that adequate notice has been provided to the 
Veteran prior to the transfer and certification of the case 
to the Board and finds that compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) has been 
accomplished.

With regard to the duty to assist the Veteran, the Board 
notes that the Veteran's service treatment records and other 
medical records were in the claims file.  The Veteran was 
accorded an examination by VA in August 2005.  Additionally, 
he had a hearing with a decision review officer at the Waco 
RO in January 2007.  A transcript of the hearing was of 
record and has been reviewed.

In view of the foregoing, the Board finds VA has satisfied 
its duties to inform and assist the Veteran with regard to 
his claim.  Further development and further expending of VA's 
resources are not warranted at this time.

Pertinent Laws and Regulations with Regard to Service 
Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease 
process was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be:  (1) Medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for Veterans benefits.  A Veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if a preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence, and on what this evidence shows, or fails to show, 
on the claim.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed here.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the Veteran).

The Veteran's service treatment records have been reviewed.  
The records reflect that the Veteran was seen in a service 
department facility for evaluation of possible hepatitis in 
November 1970.  It was stated no studies had been drawn as 
yet.  It was indicated no transfusions or the like had taken 
place.  The Veteran had been fine for the past few days.  
Examination showed scleral icterus.  There was no 
hepatomegaly.  Notation was made of probable infectious 
hepatitis.  Laboratory studies were described as "routine."

Additional records include the report of an examination for 
food handler purposes in May 1976.  A negative history was 
indicated.  General examination was described as routine.  It 
was indicated that all findings were within normal limits.  
Laboratory results at that time were negative.

At the time of separation examination in March 1978, clinical 
evaluation was entirely normal.  It was noted there were no 
defects or diagnoses.

The post service medical evidence is without reference to 
complaints or findings indicative of the presence of 
hepatitis until a positive screening was done for hepatitis C 
at a VA facility in March 2005.  

The evidence includes the report of a liver, gallbladder, and 
pancreas examination accorded the Veteran by VA in August 
2005.  The claims file was available and reviewed by the 
examiner.  It was stated that hepatitis C was present and had 
its onset in 2002.  A review of the military medical records 
show infectious hepatitis had been contracted while the 
Veteran was serving in the Philippines in 1970.  It was noted 
that a review of the record showed that hepatitis C was 
diagnosed on screening examination in 2005.  With regard to 
risk factors, it was stated there were no tattoos and there 
had been no blood exposure.  Intranasal cocaine use after 
service was noted.  No high risk sexual activity was 
indicated.  There had been no blood transfusions and the 
Veteran stated he had not shared razors with anyone and did 
not have any body piercing.  

Following examination, the examiner stated that no specific 
risk factor for hepatitis C had been identified other than 
cocaine usage.  However, the examiner noted this was "not to 
a sufficient degree to cause nasal ulceration."  The examiner 
opined that the Veteran's hepatitis C was "not likely related 
to his apparent bout with what appears to be hepatitis A 
while on AD in the Philippines."  The examiner added that the 
Veteran's military records were "incomplete on this issue, as 
regards hospital stay and laboratory workups."  In providing 
a rationale for his opinion, the examiner stated that "Hep A 
is extremely common in third world countries, which is 
apparently where patient picked up the infection.  Hep C is 
an entirely different virus, and was not even recognized as 
such at the time of patient's infection.  Missing lab studies 
in SMR's would identify if patient had non-A, non-B at that 
time (now known as C) rather than A.  Records are 
incomplete."

The evidence establishes the report that there is no 
competent evidence of a nexus between the Veteran's current 
hepatitis C and his military service many years ago.  In so 
finding, the Board points to the August 2005 VA examination 
in which the examiner concluded, based on a review of the 
claims file and an examination of the Veteran, that his 
hepatitis C was not caused by or related to his military 
service.  The examiner noted that although the Veteran had 
been reported to have infectious hepatitis in service, 
hepatitis A is extremely common in third world countries.  
The examiner noted that hepatitis C is an entirely different 
virus and was not even recognized as such at the time of the 
infection.  The physician noted that missing laboratory 
studies would identify exactly what the Veteran had at the 
time, but he indicated the records were incomplete.  The 
Board notes that records subsequent thereto include 
laboratories studies done in the late 1970's in conjunction 
with examination for food handler purposes and those studies 
were reported to be normal.

The Board notes that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current fatigue and other 
experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the Federal Circuit has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matter such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a lay 
person is competent to identify the medical condition, (2) 
the lay person is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the Court has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, the etiology of the Veteran's hepatitis 
C is not found to be capable of lay observation and thus the 
Veteran's statements do not constitute competent evidence.  
While sincere in his belief that his current hepatitis C is 
related to active service, he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinions do not constitute competent medical evidence and 
lack probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The Board does not doubt that the Veteran experienced an 
episode of hepatitis during service.  However, when 
determining the type of hepatitis, such determinations are 
medically complex.  In this case, the VA examiner who 
examined the Veteran in 2005 considered the Veteran's risk 
factors and determined that the Veteran's current sero 
positive state for hepatitis C "is not likely related" to his 
apparent bout with what appeared to be hepatitis A while on 
active duty in the Philippines.  We find that the VA opinion 
is reasoned, consistent with the record, and more probative 
than the Veteran's own opinion.  The examiner noted that 
hepatitis A is extremely common in third world countries, 
which is probably where the Veteran picked up the infection.  
He stated that hepatitis C is an entirely different virus.  
The preponderance of the evidence is against the claim.  


ORDER

Service connection for hepatitis C is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


